{¶ 36} I would reverse the judgment and remand the cause to the board because of its findings relating to the property owners who own the majority of the land sought to be annexed. I agree with appellant that by the board's findings, it appears that the board unreasonably required the petitioners to show that these property owners were in agreement with the proposed annexation despite the fact that these property owners did not appear for the hearing and a majority of the landowners were in favor of the annexation. I would remand the cause to the board for further review under the proper statutory considerations.